UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-5074 Dreyfus BASIC U.S. Mortgage Securities Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 9/30/09 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Basic US Mortgage Securities Fund September 30, 2009 (Unaudited) Coupon Maturity Principal Bonds and Notes108.9% Rate (%) Date Amount ($) Value ($) Asset-Backed Ctfs./Auto Receivables7.8% BMW Vehicle Lease Trust, Ser. 2009-1, Cl. A1 6/15/10 Capital Auto Receivables Asset Trust, Ser. 2008-2, Cl. A2A 3/15/11 Capital Auto Receivables Asset Trust, Ser. 2006-2, Cl. A3A 5/15/11 Capital Auto Receivables Asset Trust, Ser. 2007-1, Cl. A3A 4/15/11 Capital One Prime Auto Receivables Trust, Ser. 2007-2, Cl. A3 1/15/12 Capital One Prime Auto Receivables Trust, Ser. 2007-1, Cl. A3 6/15/11 Carmax Auto Owner Trust, Ser. 2009-1, Cl. A1 5/7/10 Carmax Auto Owner Trust, Ser. 2007-1, Cl. A3 7/15/11 Daimler Chrysler Auto Trust, Ser. 2008-A, Cl. A2B 10/8/10 944 a Daimler Chrysler Auto Trust, Ser. 2008-B, Cl. A2B 7/8/11 184,157 a Daimler Chrysler Auto Trust, Ser. 2006-D, Cl. A3 2/8/11 Ford Credit Auto Owner Trust, Ser. 2008-C, Cl. A2B 1/15/11 255,809 a Ford Credit Auto Owner Trust, Ser. 2008-C, Cl. A2A 1/15/11 Ford Credit Auto Owner Trust, Ser. 2006-C, Cl. A3 11/15/10 Harley-Davidson Motorcycle Trust, Ser. 2009-2, Cl. A1 7/15/10 Honda Auto Receivables Owner Trust, Ser. 2009-3, Cl. A1 7/15/10 Honda Auto Receivables Owner Trust, Ser. 2009-2, Cl. A1 5/17/10 Honda Auto Receivables Owner Trust, Ser. 2008-1, Cl. A2 9/20/10 Honda Auto Receivables Owner Trust, Ser. 2007-1, Cl. A3 3/18/11 Honda Auto Receivables Owner Trust, Ser. 2006-3, Cl. A3 10/15/10 Honda Auto Receivables Owner Trust, Ser. 2007-2, Cl. A3 5/23/11 Hyundai Auto Receivables Trust, Ser. 2006-B, Cl. A3 4/15/11 Nissan Auto Lease Trust, Ser. 2009-A, Cl. A1 6/15/10 Nissan Auto Receivables Owner Trust, Ser. 2006-A, Cl. A4 7/15/11 Nissan Auto Receivables Owner Trust, Ser. 2007-A, Cl. A3 11/15/10 Nissan Auto Receivables Owner Trust, Ser. 2006-B, Cl. A4 11/15/11 USAA Auto Owner Trust, Ser. 2005-4, Cl. A4 8/15/12 USAA Auto Owner Trust, Ser. 2005-3, Cl. A4 5/15/12 USAA Auto Owner Trust, Ser. 2006-1, Cl. A4 12/15/11 USAA Auto Owner Trust, Ser. 2007-1, Cl. A3 10/17/11 Volkswagen Auto Loan Enhanced Trust, Ser. 2008-1, Cl. A2 4/20/11 Asset-Backed Ctfs./Credit Cards1.0% Capital One Multi-Asset Execution Trust, Ser. 2007-A9, Cl. A9 8/15/12 Asset-Backed Ctfs./Home Equity Loans.6% Citicorp Residential Mortgage Securities, Ser. 2007-2, Cl. A1A 6/25/37 143,747 a Countrywide Asset-Backed Certificates, Ser. 2007-4, Cl. M5 9/25/37 125,000 Equivantage Home Equity Loan Trust, Ser. 1996-2, Cl. A4 6/25/27 297,042 JP Morgan Mortgage Acquisition, Ser. 2007-CH1, Cl. MF2 10/25/36 312,300 a Commercial Mortgage Pass-Through Ctfs..5% Bayview Commercial Asset Trust, Ser. 2006-SP2, Cl. A 1/25/37 332,333 a,b Goldman Sachs Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. F 3/6/20 325,000 a,b Residential Mortgage Pass-Through Ctfs.1.0% Countrywide Home Loan Mortgage Pass-Through Trust, Ser. 2002-19, Cl. B1 11/25/32 382,329 a GMAC Mortgage Corp. Loan Trust, Ser. 2004-J1, Cl. M3 4/25/34 697,782 GSR Mortgage Loan Trust, Ser. 2004-12, Cl. 2A2 12/25/34 234,055 a JP Morgan Mortgage Trust, Ser. 2007-A1, Cl. 3A1 7/25/35 331,409 a U.S. Government Agencies/Mortgage-Backed97.4% Federal Home Loan Mortgage Corp.: 4.00%, 5/1/10 582,984 c 4.50%, 6/1/39 746,386 c 5.00%, 9/1/35 - 12/1/35 733,731 c 5.50%, 3/1/38 - 10/1/38 2,987,219 c Ser. 2931, Cl. DA, 4.00%, 7/15/14 139,445 c Ser. 2911, Cl. BU, 5.00%, 9/15/23 50,803 c 6.00%, 5/15/18 64,816 c Stripped Security, Interest Only Class, Ser. 1987, Cl. PI, 7.00%, 9/15/12 10,462 c,d Federal National Mortgage Association: 5.50% 190,000 c,e 6.00% 100,000 c,e 6.50% 3,970,000 c,e 4.50%, 3/1/39 739,755 c 5.00%, 12/1/09 - 5/1/39 1,440,524 c 5.50%, 11/1/38 - 9/1/39 3,297,310 c 6.00%, 4/1/35 485,769 c Pass-through Ctfs., Ser. 2005-63, Cl. PA 5.50%, 10/25/24 43,834 c Government National Mortgage Association I: 4.50% 3,920,000 e 5.00% 3,275,000 e 6.50% 655,000 e 4.50%, 5/15/39 - 9/15/39 5.00%, 5/15/33 - 8/15/39 5.50%, 6/15/20 - 9/15/39 6.00%, 10/15/19 - 9/15/39 6.50%, 10/15/10 - 2/15/39 7.00%, 1/15/24 - 2/15/24 7.50%, 12/15/23 8.00%, 1/15/22 - 12/15/22 8.50%, 1/15/20 - 3/15/22 9.00%, 11/15/19 - 11/15/22 9.50%, 9/15/19 - 10/15/20 Ser. 2005-34, Cl. A, 3.96%, 9/16/21 Ser. 2005-29, Cl. A, 4.02%, 7/16/27 Ser. 2005-42, Cl. A, 4.05%, 7/16/20 Ser. 2006-6, Cl. A, 4.05%, 10/16/23 Ser. 2005-59, Cl. A, 4.39%, 5/16/23 Ser. 2005-32, Cl. B, 4.39%, 8/16/30 Ser. 2004-39, Cl. LC, 5.50%, 12/20/29 Government National Mortgage Association II: 4.50% 2,805,000 e 5.00% 3,690,000 e 5.50% 420,000 e 6.00% 930,000 e 5.00%, 9/20/33 - 6/20/35 5.50%, 1/20/34 - 9/20/35 6.00%, 6/20/35 - 2/20/39 6.50%, 6/20/31 - 7/20/31 7.00%, 12/20/27 - 8/20/31 9.00%, 1/20/20 - 7/20/25 9.50%, 9/20/21 - 12/20/21 U.S. Treasury Notes.6% 3.50%, 5/31/13 375,000 f 4.50%, 2/28/11 115,000 f Total Bonds and Notes (cost $94,295,310) Principal Short-Term Investments1.0% Amount ($) Value ($) U.S. Treasury Bills 0.11%, 10/15/09 (cost $900,961) 901,000 g Other Investment14.3% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $12,503,000) 12,503,000 h Investment of Cash Collateral for Securities Loaned.5% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $535,297) 411,094 h Total Investments (cost $108,234,568) 124.7% Liabilities, Less Cash and Receivables (24.7%) Net Assets 100.0% a Variable rate securityinterest rate subject to periodic change. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At September 30, 2009, these securities amounted to $434,911 or 0.5% of net assets. c On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA will oversee the continuing affairs of these companies. d Notional face amount shown. e Purchased on a forward commitment basis. f All or a portion of these securities are on loan. At September 30, 2009, the total market value of the fund's securities on loan is $520,027 and the total market value of the collateral held by the fund is $535,297 consisting of cash collateral of $411,094 and U.S. Government and agencies securities valued at $124,203. g All or partially held by a broker as collateral for open financial futures positions. h Investment in affiliated money market mutual fund. STATEMENT OF FINANCIAL FUTURES September 30, 2009 (Unaudited) Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration at 9/30/2009 ($) Financial Futures Long U.S. Treasury 5 Year Notes 22 December 2009 U.S. Treasury 10 Year Notes 30 December 2009 At September 30, 2009, the aggregate cost of investment securities for income tax purposes was $108,234,568. Net unrealized appreciation on investments was $870,244 of which $2,255,937 related to appreciated investment securities and $1,385,693 related to depreciated investment securities. STATEMENT OF OPTIONS WRITTEN September 30, 2009 (Unaudited) 100-818-18 Face Amount Covered by Contracts ($) Value ($) Call Options: 5-Year USD LIBOR-BBA, October 2009 @ 2.85 a 10-Year USD LIBOR-BBA, September 2012 @ 4.50 a Put Options 5-Year USD LIBOR-BBA, October 2009 @ 2.85 a 10-Year USD LIBOR-BBA, September 2012 @ 4.50 a (Premiums received $361,697) BBABritish Bankers Association LIBORLondon Interbank Offered Rate USDUS Dollar a Non-income producing security. Various inputs are used in determining the value of the fund's investments relating to Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2009 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 -Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: U.S. Treasury Securities - - Asset-Backed - - U.S. Government - - Agencies/Mortgage-Backed Residential Mortgage-Backed - - Commercial Mortgage-Backed - - Mutual Funds - - Other Financial Instruments+ - - Liabilities ($) Other Financial Instruments+ - - + Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The Codification has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund adopted the provisions of ASC 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Portfolio valuation: Investments in securities excluding short-term investments (other than U.S.Treasury Bills), financial futures and options are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available, that are not valued by a pricing service approved by the Board of Trustees, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Trustees. The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S.Treasury Bills, are carried at amortized cost, which approximates value. Registered investment companies that are not traded on an exchange are valued at their net asset value. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are priced at the mean between the bid and asked price.
